96 Wis. 2d 361 (1980)
291 N.W.2d 579
STATE of Wisconsin, Plaintiff-Respondent,
v.
Tony BALESTRIERI, Defendant-Appellant-Petitioner.
No. 77-425-CR.
Supreme Court of Wisconsin.
Argued February 7, 1980.
Decided May 6, 1980.
For the appellant-petitioner there were briefs by Frank & Pikofsky, S.C., and oral argument by Seymour Pikofsky, of Milwaukee.
For the respondent the cause was argued by David J. Becker, assistant attorney general, with whom on the brief was Bronson C. La Follette, attorney general.
*362 A brief amicus curiae was filed by E. Michael McCann, district attorney, and Gregg M. Herman, assistant district attorney of Milwaukee, for The Milwaukee County District Attorney.
Originally reported in 87 Wis. 2d 1, 274 N.W.2d 269.
PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed, Chief Justice Beilfuss, Justice Heffernan, and Justice Abrahamson being of the opinion that the decision should be reversed; Justice Hansen, Justice Day and Justice Callow being of the opinion that the decision should be affirmed; and Justice Coffey having withdrawn from participation in this appeal. The decision is therefore affirmed.
Decision affirmed.
COFFEY, J., took no part.